  Case 3:19-cv-02281-K Document 32-2 Filed 11/26/19              Page 1 of 1 PageID 324



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                             Plaintiff,

       vs.                                               Civil Action No. 3:19-cv-02281-K

MATCH GROUP, INC., a corporation,

                             Defendant.


                                    [PROPOSED] ORDER

       AND NOW, this ____ day of ____________, 2019, upon consideration of the Federal

Trade Commission’s Motion for Leave to File Sur-Reply (“Motion”) in connection with Match

Group, Inc.’s motion to dismiss (Dkt. 20), it is hereby ORDERED that the Motion is

GRANTED. Therefore, the sur-reply attached to the Motion is deemed filed as of this date.




                                           Honorable Ed Kinkeade
                                           United States District Judge
